        Case 1:20-cv-02122-PKC Document 38 Filed 09/29/20 Page 1 of 10




Jason M. Drangel (JD 7204)
jdrangel@ipcounselors.com
Ashly E. Sands (AS 7715)
asands@ipcounselors.com
Brieanne Scully (BS 3711)
bscully@ipcounselors.com
Danielle S. Yamali (DY 4228)
dfutterman@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone:     (212) 292-5390
Facsimile:     (212) 292-5391
Attorneys for Plaintiff
Golden Goose Sp.A. dlb/a
Golden Goose De/wee Brand

                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


 GOLDEN GOOSE S.P.A. D/B/A GOLDEN GOOSE DELUXE
 BRAND,
                                                          20-cv-2122 (PKC)
 Plaintiff                                                              "  \
                                                            [l>R6P0SEDf= _,
 v.                                                      FINAL DEFAULT
                                                         JUDGMENT AND
 ADASHOE00l,      B_DESIGNERBRAND,        CHERIN,          PERMANENT
 DESIGNER_BRAND004, ETERNITY154, FEIXIANG_2020,        INJUNCTION ORDER
 FOOT_LOCKER,      FR003,    GDB_2020,    GGD888,
 GGDB_STOREl, GGDB2020, GLOBALPURCHASE98,
 GOODWELLSHOP99,        HI GOU,    JUBAOPEN6666,
 JUN19842019, KAKASPORTS, LONGWEI888, LUCKY1866,
 LUXURY_CHEAPSHOES7, LUXURY_0l, LUXURYITALY,
 LUXURYSTAR,         NKSHOES_7,        NKSHOES_9,
 OUTDOOR 001,       PASSION789,      QIANHONG0l,
 QIANMAOYI, QINCHUAN999, RUNNINGII, SHIHAO123,
 SHOES_63, SHOES_SG, SHOES1992410, SHOES9896,
 SHUNLI_2020,                SPORT_STANDARD002,
 SPORT_STANDARD006, SPORTSHOESOEM, TOPLILILI,
 TWINKLE65,       UGGGGSHOP2019,        UTAKATA,
 WHITESHOE,       WHITESHOE888,        WXNNH123,
 YANQI1763366, YEEZY_BOOST_350, YEEZY5066 and
 ZHIYUANl 0 178,

Defendants
      Case 1:20-cv-02122-PKC Document 38 Filed 09/29/20 Page 2 of 10




                                    GLOSSARY



Plaintiff or   Golden Goose S.p.A. d/bla Golden Goose Deluxe Brand
Golden Goose
Defendants     Adashoe00 1,           B_ designerbrand,        Cherin,        NIA
               Designer_brand004, Eternity! 54, Feixiang_2020,
               Foot_locker, Fr003, Gdb_2020, Ggd888, Ggdb_storel,
               Ggdb2020,       Globalpurchase98,     Goodwellshop99,
               Higou, Jubaopen6666, Jun19842019, Kakasports,
               Longwei888,       Lucky 1866,      Luxury_cheapshoes7,
               Luxury_0l, Luxuryitaly, Luxurystar, Nkshoes_7,
               Nkshoes_9, Outdoor_00l, Passion789, Qianhong0l,
               Qianmaoyi, Qinchuan999, Runningll, Shihao123,
               Shoes_63, Shoes_sg, Shoes1992410, Shoes9896,
               Shunli_2020, Sport_standard002, Sport_standard006,
               Sportshoesoem, Toplilili, Twinkle65, Uggggshop2019,
               Utakata, Whiteshoe, Whiteshoe888, Wxnnhl23,
               Yanqi1763366, Yeezy_boost_350, Yeezy5066 and
               Zhi anl0l 78
Defaulting     Adashoe00l, Eternityl54, Feixiang_2020, Fr003,                 NIA
Defendants     Gdb_2020,       Ggd888,     Ggdb_storel,     Ggdb2020,
               Globalpurchase98, Goodwellshop99, Jubaopen6666,
               Junl9842019, Kakasports, Longwei888, Luckyl866,
               Luxury_0l, Nkshoes_7, Nkshoes_9, Outdoor_00l,
               Passion789, Qianhong0l, Qianmaoyi, Qinchuan999,
               Running! 1, Shihaol23, Shoes_63, Shoesl992410,
               Shoes9896,        Shunli_2020,       Sport_standard002,
               Sport_standard006,        Sportshoesoem,       Toplilili,
               Twinkle65,           Uggggshop2019,          Whiteshoe,
               Whiteshoe888, Wxnnhl23, Yanqil763366, Yeezy5066
               and Zhi anl0l 78
DHgate         Dunhuang Group d/bla DHgate.com, an online                     NIA
               marketplace and e-commerce platform which allows
               manufacturers, wholesalers and other third-party
               merchants, like Defendants, to advertise, distribute,
               offer for sale, sell and ship their wholesale and retail
               products originating from China directly to consumers
               worldwide and specifically to consumers residing in the
               U.S., includin New York
Sealin Order   Order to Seal File entered on March 10, 2020                   Dkt. 1
Complaint      Plaintiff's Complaint filed on March 10, 2020                  Dkt. 9
Application    Plaintiff's Ex Parte Application for: 1) a temporary        Diets. 14-16
               restraining order; 2) an order restraining Merchant
               Storefronts as defined in ra and Defendants' Assets
      Case 1:20-cv-02122-PKC Document 38 Filed 09/29/20 Page 3 of 10




                  (as defined infra) with the Financial Institutions (as
                  defined infra); 3) an order to show cause why a
                  preliminaty injunction should not issue; 4) an order
                  authorizing bifurcated and alternative service and 5) an
                  order authorizing expedited discovery filed on March
                  10,2020
Baggiani Dec.     Declaration of Sandro Baggiani in Support of Plaintiff's     NIA
                  Application
Scully Dec.       Declaration of Brieanne Scully in Support of Plaintiff's    Dkt. 14
                  Annlication
TRO               1) Temporary Restraining Order; 2) Order Restraining         NIA
                  Merchant Storefronts and Defendants' Assets with the
                  Financial Institutions; 3) Order to Show Cause Why a
                  Preliminary Injunction Should Not Issue; 4) Order
                  Authorizing Bifurcated and Alternative Service; and 5)
                  Order Authorizing Expedited Discovery entered on
                  March 10, 2020
Pl Show Cause     March 23, 2020 hearing to show cause why a                   NIA
Hearing           preliminary injunction should not issue
PI Order          March 23, 2020 Preliminarv Injunction Order                 Dkt. 6
User Account(s)   Any and all websites and any and all accounts with           NIA
                  online marketplace platforms such as DHgate, as well as
                  any and all as yet undiscovered accounts with additional
                  online marketplace platfonns held by or associated with
                  Defendants, their respective officers, employees,
                  agents, servants and all persons in active concert or
                  participation with any of them
Merchant          Any and all User Accounts through which Defendants,          NIA
Storefronts       their respective officers, employees, agents, servants
                  and all persons in active concert or participation with
                  any of them operate storefronts to manufacture, import,
                  export, advertise, market, promote, distribute, display,
                  offer for sale, sell and/or otherwise deal in Counterfeit
                  Products, which are held by or associated with
                  Defendants, their respective officers, employees,
                  agents, servants and all persons in active concert or
                  participation with any of them
Golden Goose      A leading Italian high-end luxury men's and women's          NIA
Products          fashion and accessories brand that launched in or about
                  2000, which has distinguished itself with innovative but
                  artisan soirited oroducts
Golden Goose      U.S. Trademark Registration Nos.: 3,240,074 for              NIA
Registrations     "GOLDEN GOOSE DELUXE BRAND" for a variety
                  of goods in Class 14 and 25 with a constructive date of
                  first use of December 12, 2005; 4,427,149 for


                                             ii
       Case 1:20-cv-02122-PKC Document 38 Filed 09/29/20 Page 4 of 10




                "GOLDEN GOOSE DELUXE BRAND" for a variety
                of goods in Class 18; and 4,911,084 for "GGDB" for a
                variety of goods in Class 18 and 25
Golden Goose    U.S. Trademark Serial Application Nos.: 79/218,875 for        NIA
Applications


                ~              forn wricty of goods io Cl= 18 ,od 25;

                and 79/244,715 for GOLDEN GOOSE DELUXE BRAND for a
                varietv of goods in Class 18 and 25
Golden Goose    The marks covered by the Golden Goose Registrations           NIA
Marks           and the Golden Goose Applications
Counterfeit     Products bearing or used in connection with the Golden        NIA
Products        Goose Marks, and/or products in packaging and/or
                containing labels bearing the Golden Goose Marks,
                and/or bearing or used in connection with marks that are
                confusingly similar to the Golden Goose Marks and/or
                products that are identical or confusingly similar to the
                Golden Goose Products
Defendants'     Any and all money, securities or other property or assets     NIA
Assets          of Defendants (whether said assets are located in the
                U.S. or abroad)
Defendants'     Any and all financial accounts associated with or             NIA
Financial       utilized by any Defendants or any Defendants' User
Accounts        Accounts or Merchant Storefront( s) (whether said
                account is located in the U.S. or abroad)
Financial       Any and all banks, financial institutions, credit card        NIA
Institutions    companies and payment processing agencies, such as
                DHgate (e.g., DHpay.com), PayPal Inc. ("PayPal"),
                Payoneer Inc. ("Payoneer") and PingPong Global
                Solutions, Inc. ("PingPong") and other companies or
                agencies that engage in the processing or transfer of
                monev and/or real or oersonal orooertv of Defendants
Third Party     Online marketplace platforms, including, without              NIA
Service         limitation, those owned and operated, directly or
Providers       indirectly, by DHgate, as well as any and all as yet
                undiscovered online marketplace platforms and/or
                entities through which Defendants, their respective
                officers, employees, agents, servants and all persons in
                active concert or participation with any of them
                manufacture, import, export, advertise, market,
                promote, distribute, offer for sale, sell and/or otherwise
                deal in Counterfeit Products which are hereinafter
                identified as a result of any order entered in this action,
                or otherwise

                                            iii
       Case 1:20-cv-02122-PKC Document 38 Filed 09/29/20 Page 5 of 10




Defendants'     Defendants' Assets from Defendants' Financial                NIA
Frozen Assets   Accounts that were and/or are attached and frozen or
                restrained pursuant to the TRO and/or PI Order, or
                which are attached and frozen or restrained pursuant to
                any future order entered by the Court in this Action
Plaintiff's     Plaintiffs Application for an Order to Show Cause Why     Dkts. 29-33
Motion for      Default Judgment and a Permanent Injunction should
Default         not be entered Against Defaulting Defendants filed on
Jud2ment        June 25, 2020
Scully Aff.     Affidavit by Brieanne Scully in Support of Plaintiffs       Dkt. 33
                Motion for Default Judgment




                                          iv
         Case 1:20-cv-02122-PKC Document 38 Filed 09/29/20 Page 6 of 10




        This matter comes before the Court by motion filed by Plaintiff for the ent1y of final

judgment and permanent injunction by default against Defaulting Defendants for Defaulting

Defendants' trademark infringement, trademark counterfeiting, false designation of origin, passing

off and unfair competition and related state and common law claims arising out of Defaulting

Defendants' unauthorized use of Plaintiffs Golden Goose Marks, without limitation, in their

manufacturing, importing, exp01iing, advertising, marketing, promoting, distributing, displaying

or offering for sale and/or selling and/or sale of Counterfeit Products. 1

        The Court, having considered the Memorandum of Law and Affidavit ofBrieanne Scully

m support of Plaintiffs Motion for Default Judgment and a Permanent Injunction Against

Defaulting Defendant, the Certificates of Service of the Summons and Complaint, the Ce1iificate

of the Clerk of the Court stating that no answer has been filed in the instant action, and upon all

other pleadings and papers on file in this action, it is hereby ORDERED, ADJUDGED AND

DECREED as follows:

                                I.    Defaulting Defendants' Liability

1) Judgment is granted in favor of Plaintiff on all claims properly plead against Defaulting

    Defendants in the Complaint;

                                        II.    Damages Awards

1) IT IS FURTHER ORDERED, ADJUDGED AND DECREED that because it would serve both

    the compensatory and punitive purposes of the Lanham Act's prohibitions on willful

    infringement, and because Plaintiff has sufficiently set forth the basis for the statutory damages

    award requested in its Motion for Default Judgment, the Court finds such aan award to be

    reasonable and Plaintiff is awarded Seventy-Five Thousand Dollars ($75,000.00) ("Defaulting


1Where a defined tem1 is referenced herein and not defined herein, the defined term should be understood as it is
defined in the Glossary.
       Case 1:20-cv-02122-PKC Document 38 Filed 09/29/20 Page 7 of 10




   Defendants' Individual Damages Award") in statutmy damages against each of the forty-one

   (41) Defaulting Defendants pursuant to Section 15 U.S.C. § ll l 7(c) of the Lanham Act for a

   total of Three Million Seventy-Five Thousand Dollars ($3,075,000.00) ("Defaulting

   Defendants' Collective Damages Award") and post-judgment interest;


                                   III.   Permanent Injunction

2) IT IS FURTHER ORDERED, ADJUDGED AND DECREED, that Defaulting Defendant, its

   respective officers, agents, servants, employees, successors and assigns and all persons acting

   in concert with or under the direction of Defaulting Defendants (regardless of whether located

   in the United States or abroad), who receive actual notice of this Order are permanently

   enjoined and restrained from:

      A. manufacturing, importing, exporting, adve1iising, marketing, promoting, distiibuting,

          displaying, offering for sale, selling and/or otherwise dealing in Counterfeit Products

          or any other products bearing one or more of the Golden Goose Marks and/or marks

          that are confusingly similar to, identical to and constitute a counterfeiting and/or

          infringement of the Golden Goose Marks;

      B. directly or indirectly infringing in any manner any of Plaintiff's Golden Goose Marks;

      C. using any reproduction, counterfeit, copy or colorable imitation of Plaintiff's Golden

          Goose Marks to identify any goods or services not authorized by Plaintiff;

      D. using any of Plaintiff's Golden Goose Marks, or any other marks that are confusingly

          similar to the Golden Goose Marks on or in connection with the manufacturing,

          importing, exporting, advertising, marketing, promoting, distributing, displaying,

          offering for sale, selling and/or otherwise dealing in the Counterfeit Products;




                                                2
 Case 1:20-cv-02122-PKC Document 38 Filed 09/29/20 Page 8 of 10




E. using any false designation of origin or false description, or engaging in any action

   which is likely to cause confusion, cause mistake and/or to deceive members of the

   trade and/or the public as to the affiliation, connection or association of any product

   manufactured, imported, exported, advertised, marketed, promoted, distributed,

   displayed, offered for sale or sold by Defaulting Defendants with Plaintiff, and/or as to

   the origin, sponsorship or approval of any product manufactured, imported, exported,

   advertised, marketed, promoted, distributed, displayed, offered for sale or sold by

   Defaulting Defendants and Defaulting Defendants' commercial activities by Plaintiff;

F. secreting, concealing, destroying, altering, selling off, transferring or otherwise

   disposing of and/or dealing with: (i) Counterfeit Products; (ii) any computer files, data,

   business records, documents or any other records or evidence relating to:

       1.    Defaulting Defendants' User Accounts and/or Merchant Storefronts;

       11.   Defaulting Defendants' Assets; and

       iii. the manufacture, importation, exportation, advertising, marketing, promotion,

             distribution, display, offering for sale and/or sale of Counterfeit Products by

             Defaulting Defendants and by their respective officers, employees, agents,

             servants and all persons in active concert or participation with any of them; and

G. effecting assignments or transfers, forming new entities or associations, or creating

   and/or utilizing any other platform, User Accounts, Merchant Storefronts or any other

   means of importation, exportation, advertising, marketing, promotion, distribution,

   display, offering for sale and/or sale of Counterfeit Products for the purposes of

   circumventing or otherwise avoiding the prohibitions set forth in this Order.




                                           3
         Case 1:20-cv-02122-PKC Document 38 Filed 09/29/20 Page 9 of 10




2)   IT IS FURTHER ORDERED, ADJUDGED AND DECREED that Defaulting Defendants

     must deliver up for destruction to Plaintiff any and all Counterfeit Products and any and all

     packaging, labels, tags, advertising and promotional materials and any other materials in the

     possession, custody or control of Defaulting Defendants that infringe any of Plaintiffs

     trademarks, copyrights or other rights including, without limitation, the Golden Goose Marks,

     or bear any marks that are confusingly similar to the Golden Goose Marks pursuant to 15

     u.s.c. § 1118;
3)   IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the Third Pmty Service

     Providers and Financial Institutions are permanently enjoined and restrained from:

        A. secreting, concealing, transferring, disposing of, withdrawing, encumbering or paying

            any of the Defaulting Defendants' Frozen Assets from or to Defaulting Defendants'

            Financial Accounts until further ordered by this Court;

       B. secreting, concealing, destroying, altering, selling off, transfen-ing or otherwise

            disposing of and/or dealing with any computer files, data, business records, documents

            or any other records or evidence relating to Defaulting Defendants' Frozen Assets and

            Defaulting Defendants' Financial Accounts;

       C.   knowingly instructing, aiding or abetting any other person or business entity in

            engaging in any of the activities referred to in subparagraphs III(l)(A) through III(2)

            and III(3)(A) through III(3)(B) above through III(4)(A) below.

4)   IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the Third Party Service

     Providers are permanently enjoined and restrained from:




                                                4
       Case 1:20-cv-02122-PKC Document 38 Filed 09/29/20 Page 10 of 10




       A. providing services to Defaulting Defendants and Defaulting Defendants' User

           Accounts and Merchant Storefronts, including, without limitation, continued operation

           of Defaulting Defendants' User Accounts and Merchant Storefronts; and

       B. knowingly instructing, aiding or abetting any other person or business entity in

           engaging in any of the activities referred to in subparagraphs III(l)(A) through III(2)

           and III(3)(A) through III(3)(B) above through III(4)(A) above.


                                  IV.    Miscellaneous Relief

1) Defaulting Defendants may, upon proper showing and two (2) business days written notice to

   the Court and Plaintiffs counsel, appear and move for dissolution or modification of the

   provisions of this Order;

2) Any failure by Defaulting Defendants to comply with the terms of this Order shall be deemed

   contempt of Court, subjecting Defaulting Defendants to contempt remedies to be determined

   by the Court, including fines and seizure of property;

3) The Court releases the Five Thousand U.S. Dollar ($5,000.00) security bond that Plaintiff

   submitted in connection with this action to counsel for Plaintiff, Epstein Drangel, LLP, 60 East

   42nd Street, Suite 2520, New York, NY 10165; and

4) This Comi shall retain jurisdiction over this matter and the paiiies in order to construe and

   enforce this Order.



SO ORDERED.




                                                    HON. P. KEVIN CASTEL
                                                    UNITED STATES DISTRICT WDGE

                                                5
